        Case 1:15-cv-03411-GHW-SN Document 639 Filed 10/06/20 Page 1 of 2

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #: _________________
----------------------------------------------------------------X      DATE FILED: 10/6/2020
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :        1:15-cv-3411-GHW
                                                                 :
                              -v -                               :             ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD., :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:
         The Court has reviewed Plaintiffs’ motions at Dkt. Nos. 634 and 637. First, to clarify, as

stated on the record during the September 21, 2020 conference, and as ordered by the Court at Dkt.

Nos. 632 and 633, the parties were directed to confer regarding, and Plaintiffs were directed to

submit to Defendants, the “very, very small number” of new deposition materials discussed during

the September 21, 2020 conference by no later than September 30, 2020. September 21, 2020

Hearing Tr. at 79:21-82:6; Dkt. Nos. 632, 633. This deadline did not affect the deadlines for the
      Case 1:15-cv-03411-GHW-SN Document 639 Filed 10/06/20 Page 2 of 2



larger exchanges of the revised designations, counter-designations, objections, and joint chart

described in the Court’s September 14, 2020 order. Dkt. No. 625. The schedule described in the

Court’s September 14, 2020 order remains in place. Furthermore, to the extent Defendants wish to

respond to Plaintiffs’ motions at Dkt. Nos. 634 and 637, those responses are due no later than

October 19, 2020. Plaintiffs’ replies, if any, are due no later than October 26, 2020.

        Furthermore, the Court intends that a jury trial in this matter will begin on May 17, 2021 at

9:00 a.m. However, the parties should be aware that this trial date is subject to the Southern District

of New York’s jury trial schedule. The Court will hold a final pretrial conference in this case on

April 23, 2021 at 2:00 p.m. Both the final pretrial conference and the jury trial will be held in

Courtroom 12C of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York 10007.

        The parties are directed to submit revised versions of the following materials no later than

April 2, 2021: (1) the joint pretrial order required under Rule 5 of the Court’s Individual Rules of

Practice in Civil Cases, and (2) a proposed brief, mutually acceptable description of the case, to be

read to the venire. The parties are directed to limit their changes to those giving effect to the

Court’s July 30, 2020 summary judgment decision, Dkt. No. 611. The parties are further directed to

submit a proposed brief, mutually acceptable overview of the applicable law, to be read to the jury as

part of the Court’s initial instructions prior to opening statements.

        SO ORDERED.

 Dated: October 6, 2020                              _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    2
